DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on March 30, 2022 is acknowledged.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 30, 2022.

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 13-15 are withdrawn resulting in claims 1-12 pending for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 19, 2021 has been considered by the examiner.
It is noted that three non-patent literature documents were filed on February 19, 2021. These documents were not listed on the February 19, 2021 IDS and are not in English, therefore they have not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motogami (JP 2001-164477)1.
With respect to claims 1 and 3-4, Motogami teaches a synthetic leather having elasticity characterized by sequentially laminating a polyurethane adhesive layer and a polyurethane skin layer on the raised surface side of a raised knitted fabric as a base fabric (back layer) having a stitch ratio of 1:1 (paragraphs [0008]-[0009]). A circular knit is suitable as the structure of the knit used as the base fabric (back layer) because due to the characteristics of the knitted fabric the curl of the terminal is very small when the knitted laminate is opened and it is extremely easy to  laminate a microporous layer for making synthetic leather (paragraphs [0015], [0048]). A microporous layer (pore layer) is formed on the base fabric (back layer) (paragraph [0027]). A polyurethane skin layer is formed on the wet microporous layer (pore layer) after applying a polyurethane adhesive (a back layer (10), a pore layer (20), an adhesive layer (30), and a skin layer (40) laminated in order from bottom to top) (paragraph [0033]).
The mechanical properties of the synthetic leather are preferably a tensile strength of preferably 196 N/3 cm or more (20 kgf/30 mm)2 in the warp direction (length direction) and 98 N/3 cm (10 kgf/30 mm)1 or more in the weft direction (width direction). In Example 1, the obtained synthetic leather has a tensile strength of 588 N/3 cm (60 kgf/30 mm)1 in the warp direction (length direction) and 196 N/3 cm (20 kgf/30 mm)1 in the weft direction (width direction), and an elongation of 90% in the warp direction (length direction) and 200% in the weft direction (width direction) (paragraph [0052]).
The recitation "for automotive interior materials" in claim 1 has not been given patentable weight because it is a recitation of intended use that occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See MPEP 2111.02. Furthermore, Motogami teaches the synthetic leather may be used in automobile interior materials (paragraph [0001]).
The limitation "and is used in a covering process of automotive interion materials” is a use limitation and does not determine the patentability of the product, unless the use produces a structural feature of the product. The use of the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP § 2113. Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed use because Motogami teaches the structure recited in claim 1. Motogami also teaches that the synthetic leather is suitable for automobile interior materials (paragraph [0001]). Since Motogami teaches the same materials and structure as disclosed by the Applicant, then it would be capable of performing in the manner claimed.
With regard to functional language or intended use limitations, the Applicant may resolve the ambiguities of a functional limitation in a number of ways, such as  using a quantitative metric (e.g., numeric limitation as to a physical property) rather than a qualitative functional feature; demonstrate that the specification provides a formula for calculating a property along with examples that meet the claim limitation and examples that do not; demonstrate that the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claim limitation was satisfied; or amend the claims to recite the particular structure that accomplishes the function (see MPEP 2173.05(g)).

With respect to claim 2, Motogami teaches all the limitations of claim 1 above. Motogami further teaches that polyurethanes can be impregnated into the fiber structure constituting the base fabric (paragraphs [0027], [0029]).

With respect to claim 12, Motogami teaches all the limitations of claim 1 above. Motogami further teaches the thickness of the knitted fabric (base layer) is preferably in the range of 0.5 to 1.5 mm (paragraph [0026]). The thickness of the wet microporous layer (pore layer) is preferably about 50 to 500 microns (0.05-0.5 mm) (paragraph [0028]). The thickness of the polyurethane skin layer is about 10 to 100 microns (0.01-0.1 mm) (paragraph [0032]). The appropriate thickness of the adhesive layer is about 10 to 200 microns (0.01-0.2 mm) (paragraph [0036]). This results in a total artificial leather thickness range of 0.57-5.8 mm.
In Example 1, the synthetic leather base (base layer) on which a wet microporous layer (pore layer) was formed is 1.3 mm thick (paragraph [0049]), the polyurethane skin layer is 10 microns (0.01 mm) thick (paragraph [0050]), and the polyurethane adhesive layer is 20 microns (0.02 mm) thick (paragraph [0050]). This results in a total artificial leather thickness of 1.33 mm.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motogami (JP 2001-164477)3 as applied to claim 1 above.
With respect to claims 5-6, Motogami teaches all the limitations of claim 1 above. Motogami further teaches the thickness of the knitted fabric (back layer) is preferably in the range of 0.5 to 1.5 mm (paragraph [0026]) and the thickness of the wet microporous layer (pore layer) is preferably about 50 to 500 microns (paragraph [0028]). This results in a knitted fabric (back layer) to wet microporous layer (pore layer) ratio range of 1:1 to 30:1.
The thickness ratio range of Motogami substantially overlaps the claimed range in the instant claims 5 and 6. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Motogami, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 11, Motogami teaches all the limitations of claim 6 above. Motogami does not disclose a seam line, therefore the artificial leather has no seam line on the knitted fabric (back layer).
The limitation "and is used in a covering process of one or more automotive interior materials selected from the group consisting of a crash pad, a door trim, a console box, an armrest, a headrest, and a headliner” is a use limitation and does not determine the patentability of the product, unless the use produces a structural feature of the product. The use of the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP § 2113. Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed use because Motogami teaches all the structure recited in claim 1 and claim 6. Motogami also teaches the synthetic leather may be used in automobile interior materials. Since Motogami teaches the same materials and structure as disclosed by the Applicant, then it would be capable of performing in the manner claimed.
With regard to functional language or intended use limitations, the Applicant may resolve the ambiguities of a functional limitation in a number of ways, such as  using a quantitative metric (e.g., numeric limitation as to a physical property) rather than a qualitative functional feature; demonstrate that the specification provides a formula for calculating a property along with examples that meet the claim limitation and examples that do not; demonstrate that the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claim limitation was satisfied; or amend the claims to recite the particular structure that accomplishes the function (see MPEP 2173.05(g)).

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motogami (JP 2001-164477)4 as applied to claim 1 above, and further in view of Uemura (US 2010/0093243).
With respect to claim 7, Motogami teaches all the limitations of claim 1 above.
Motogami is silent as to the wet microporous layer (pore layer) being composed of a non-porous portion at a lower portion thereof and a porous portion positioned at an upper portion thereof.
Uemura teaches a stretchable artificial leather having good visual quality, seam fatigue properties and setting comfortability even in the case of using the stretchable artificial leather in products having complicated three-dimensional shape in automobile interior materials and interior materials such as upholsteries (paragraph [0007]). The stretchable artificial leather comprises a fibrous substrate comprising a tricot knitted fabric and a polyurethane resin layer laminated on the surface of the fibrous substrate (paragraph [0008]). The polyurethane resin layer is preferably a multilayered structure comprising a porous layer as a first resin layer and a non-porous layer as a second resin layer (paragraph [0033]). When the polyurethane resin layer has the multilayered structure, the stretchable artificial leather obtained has good feeling and durability (paragraph [0033]).
Since both Motogami and Uemura teach stretchable artificial leather for use in automobiles comprising a knit fabric layer and a polyurethane resin layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microporous layer (pore layer) of Motogami to be multilayered with a porous layer and a non-porous layer in order to provide an artificial leather with good feeling and durability.
With respect to the order of the porous layer and the non-porous layer, there are only two options: the porous layer formed on the knitted fabric followed by the non-porous layer, and the non-porous layer formed on the knitted fabric followed by the porous layer. Therefore, to one of ordinary skill in the art, it would have been obvious to try the two layer orders in order to determine which provides the desired good feeling and durability. See MPEP 2143.

With respect to claim 8, Motogami in view of Uemura teaches all the limitations of claim 7 above.
Motogami is silent as to an area of 70% or more of the wet microporous layer (pore layer) having a thickness ratio of the non-porous portion to the porous portion of 0.3 to 1.5:1.
Uemura teaches a stretchable artificial leather having good visual quality, seam fatigue properties and setting comfortability even in the case of using the stretchable artificial leather in products having complicated three-dimensional shape in automobile interior materials and interior materials such as upholsteries (paragraph [0007]). The stretchable artificial leather comprises a fibrous substrate comprising a tricot knitted fabric and a polyurethane resin layer laminated on the surface of the fibrous substrate (paragraph [0008]). The polyurethane resin layer is preferably a multilayered structure comprising a porous layer as a first resin layer and a non-porous layer as a second resin layer (paragraph [0033]).
Uemura further teaches a porous layer has a thickness of preferably from 60 to 350 microns, and preferably from 100 to 200 microns (paragraph [0046]). In the event the thickness is less than 60 microns, abrasion resistance may be poor (paragraph [0046]). In the case that the thickness exceeds 350 microns, the BLC value of the stretchable artificial leather may be decreased, and feeling and sitting comfortability may be deteriorated (paragraph [0046]).
Since both Motogami and Uemura teach stretchable artificial leather for use in automobiles comprising a knit fabric layer and a polyurethane resin layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the microporous layer (pore layer) of Motogami to be multilayered with a porous layer and a non-porous layer as described above, where the porous layer has a thickness of 60-350 microns, preferably 100-200 microns, in order to provide sufficient abrasion resistance as well as a sufficient BLC value, feeling, and sitting comfortability.
The non-porous layer has a thickness of preferably from 10 to 100 microns, and more preferably from 20 to 50 microns (paragraph [0050]). In the case that the thickness is less than 10 microns, it may be difficult to uniformly form the non-porous layer, and the non-porous layer may partially lack (paragraph [0050]). In the case that the thickness exceeds 100 microns, the BLC value of the stretchable artificial leather may be decreased, and feeling and sitting comfortability may be deteriorated (paragraph [0050]).
Since both Motogami and Uemura teach stretchable artificial leather for use in automobiles comprising a knit fabric layer and a polyurethane resin layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the microporous layer (pore layer) of Motogami to be multilayered with a porous layer and a non-porous layer as described above, where the non-porous layer has a thickness of 10-100 microns, preferably 20-50 microns, in order to provide sufficient uniformity of the non-porous layer as well as a sufficient BLC value, feeling, and sitting comfortability.
This results in a ratio range of thickness of the non-porous portion to the porous portion of 0.03:1 to 1.67:1, preferably 0.1:1 to 0.5:1 over 100% of an area.
The non-porous to porous layer thickness ratio range of Motogami in view of Uemura substantially overlaps the claimed range in the instant claim 8. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Motogami in view of Uemura, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 9, Motogami teaches all the limitations of claim 1 above.
Motogami is silent as to the artificial leather having a softness of 3.6 to 4.5.
Uemura teaches a stretchable artificial leather having good visual quality, seam fatigue properties and setting comfortability even in the case of using the stretchable artificial leather in products having complicated three-dimensional shape in automobile interior materials and interior materials such as upholsteries (paragraph [0007]). The stretchable artificial leather comprises a fibrous substrate comprising a tricot knitted fabric and a polyurethane resin layer laminated on the surface of the fibrous substrate (paragraph [0008]). The stretchable artificial leather has a BLC value (softness) of preferably from 3.0 to 6.5, and particularly preferably from 4.0 to 6.0 (paragraph [0013]). The BLC value (softness) is an index of feeling characteristics by the touch to leather (paragraph [0013]). When the BLC value (softness) is fallen within the above range, the stretchable artificial leather feels soft, and when used in car seats and upholsteries sitting comfortability becomes better (paragraph [0013]). When the BLC value (softness) value is less than 3.0, feeling may be coarse and hard (paragraph [0013]). In the case that the BLC value (softness) exceeds 6.5, abrasion resistance may be deteriorated (paragraph [0013]).
The softness range of Uemura substantially overlaps the claimed range in the instant claim 9. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Uemura, because overlapping ranges have been held to establish prima facie obviousness.
Since both Motogami and Uemura teach stretchable artificial leather for use in automobiles comprising a knit fabric layer and a polyurethane resin layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the artificial leather of Motogami to have a BLC value (softness) of 3.0 to 6.5 in order to provide an artificial leather that feels soft and has sitting comfortability as well as the desired abrasion resistance.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motogami (JP 2001-164477) as applied to claim 5 above, and further in view of Riha (US 7100941).
With respect to claim 10, Motogami teaches all the limitations of claim 5 above.
Motogami is silent as to the artificial leather having a seam line on the knitted fabric (back layer).
Riha teaches an air bag cover for an air bag system in a motor vehicle having a textile or fabric outer layer which has been pre-weakened in a pattern (seam) to allow a predictable deployment of the air bag (col. 4, lines 1-9). Air bag covers having a fabric outer layer are provided that can be used anywhere in the interior of the vehicle to complement the appearance of the surrounding interior trim including but not limited to the instrument panel, steering wheel, console, door panels, seats, headliner, quarter panels, pillars, and window trim (col. 4, lines 24-30). The fabric has a front side and a backside (col. 4, lines 53-57). The fabric may be knit (col. 8, lines 49-50).
Since both Motogami and Riha teach knitted fabrics for use in the interior of automobiles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knitted fabric (back layer) of the artificial leather of Motogami to include a pre-weakened pattern (seam) in order to allow predictable deployment of an air bag.
With respect to the side of the knitted fabric (back layer) which is pre-weakened there are two options: the front of the fabric and the back. Therefore, to one of ordinary skill in the art, it would have been obvious to try the two sides of the knitted fabric (back layer) of the artificial leather in order to determine which side provided the desired deployment of the air bag. See MPEP 2143.
The limitation "and is used in a covering process of one or more automotive interior materials selected from the group consisting of a crash pad, a door trim, a console box, an armrest, a headrest, and a headliner” is a use limitation and does not determine the patentability of the product, unless the use produces a structural feature of the product. The use of the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP § 2113. Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed use because Motogami teaches all the structure recited in claim 1 and claim 5. Motogami also teaches the synthetic leather may be used in automobile interior materials. Additionally, Riha teaches air bag covers having a fabric outer layer are provided that can be used anywhere in the interior of the vehicle to complement the appearance of the surrounding interior trim including but not limited to the instrument panel, steering wheel, console, door panels, seats, headliner, quarter panels, pillars, and window trim (col. 4, lines 24-30). Since Motogami in view of Riha teaches the same materials and structure as disclosed by the Applicant, then it would be capable of performing in the manner claimed.
With regard to functional language or intended use limitations, the Applicant may resolve the ambiguities of a functional limitation in a number of ways, such as  using a quantitative metric (e.g., numeric limitation as to a physical property) rather than a qualitative functional feature; demonstrate that the specification provides a formula for calculating a property along with examples that meet the claim limitation and examples that do not; demonstrate that the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claim limitation was satisfied; or amend the claims to recite the particular structure that accomplishes the function (see MPEP 2173.05(g)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Machine translation used as reference
        2 Note: 1 N = 0.102 kgf
        3 Machine translation used as reference
        4 Machine translation used as reference